DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2019, 08/15/2019, and 01/08/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 objected to because of the following informalities:  
Claim 8  recites the limitation “wherein the laser unit of the 3D . Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“spray printing unit” in claims 1, 5, and 16,
“electron beam unit” in claims 1-4 and 9-12
“laser unit” in claims 1-4 and 9-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1-4 recite the limitation “an/the electron beam and/or a/the laser unit.” It is unclear whether both electron beam and laser are required for the claimed invention. Examiner suggests amending claims 1-4 to include the necessary structural limitations.
The term “substantially perpendicular” in claims 3-4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggests removing the relative term “substantially” from claims 3-4.
Claims 3-4 recite the limitation “electron beam unit and/or the laser unit and/or the print head.” It is unclear which limitations are necessary for the claimed invention. Examiner suggests amending claims 3-4 to include the necessary structural limitations.	Claim 4 recites the limitation “first and second spatial directions and/or the component platform.” It is unclear if either or, or if both limitations are being claimed. Examiner suggests amending claim 4 to include the necessary structural limitations.
Claim 5 recites the limitations “first material and/or a second material.” It is unclear if either or, or if both limitations are being claimed. Examiner suggests amending claim 5 to include the necessary structural limitations.
Claim 6 recites the limitation “plastic material and/or a resin.” It is unclear if either or, or if both limitations are being claimed. Examiner suggests amending claim 6 to include the necessary structural limitations.

Claim 8 recites the limitation “sinter and/or melt.” It is unclear if either or, or if both limitations are being claimed. Examiner suggests amending claim 8 to include the necessary structural limitations.
Claim 15 recites the limitation “wherein the spraying step and melting step are configured to produce…” It is unclear how the spraying and melting steps would be configured to produce a stator, coil, or an insulation layer. It appears that additional action steps are needed which are geared towards producing a stator, coil, or an insulation layer. 
Claim 16 recites the limitation “spraying a plurality of layers of a first material and a second material from a spray printing unit…” This limitation is followed by limitations disclosing steps of melting and curing the first material then melting the second material. It appears that multiple steps have been combined in the first applying step and would need to be further disclosed to account for the subsequent melting and curing steps for the first material. It is unclear how the melting and curing steps are performed on the first material when both the first and second materials appear to be applied in the same step. Examiner suggests further defining the active steps of the method of claim 16.



(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitations of claim 15 do not further define the steps of spraying and melting, from claim 9, by adding any additional action steps.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al (US 2015/0108695).
Regarding claim 1, Okada discloses a 3D printing device (Fig. 1 #1 stack forming apparatus) for producing a three- dimensional component from at least two different materials, the 3D printing device comprising:  
(Fig. 1 #33 nozzle with #31 first supply device and #33 nozzle with #32 second supply device) and an electron beam unit and/or a laser unit (Fig. 1 #42 optical device), wherein the spray printing unit (Fig. 1 #33 nozzle with #31 first supply device and #33 nozzle with #32 second supply device) is configured to spray the at least two different materials ([0022] and [0023]), 
and wherein the electron beam unit and/or the laser unit (Fig. 1 #42 optical device) is configured to connect sprayed-on material in an integrally joined manner by way of melting by means of an electron beam and/or by means of a laser beam of the electron beam unit and/or laser unit (Fig. 1 #42 optical device) (Abstract ---"The nozzle is configured to selectively inject more than one kind of material to a target and to apply laser light to the injected material to melt the material.”).
Regarding claim 2, Okada teaches the device as appears above (see the rejection of claim 1), and Okada further teaches wherein the 3D printing device includes a component platform (Fig. 1 #12 stage) for the three-dimensional component to be produced, wherein the electron beam unit and/or the laser unit (Fig. 1 #42 optical system ) and a print head (Fig. 1 #33 nozzle) of the spray printing unit (Fig. 1 #33 nozzle with #31 first supply device and #33 nozzle with #32 second supply device)is positioned above the component platform (Fig. 1 #12 stage).
Regarding claim 3, Okada teaches the device as appears above (see the rejection of claim 2), and Okada further teaches wherein the electron beam unit, and/or the laser unit (Fig. 1 #42 optical system ) and/or the print head are each configured to move relative to the component platform a first spatial direction and a second spatial direction ([0031] lines 5-10 ---"The optical system 42 may be configured to comprise an adjustment device which can move the first lens 51, the second lens 52, the third lens 53, and the fourth lens 54 in two axial directions, more specifically, in directions that intersect at right angles with or intersect with an optical path.”), wherein the first spatial direction is substantially perpendicular to the second spatial direction.
Regarding claim 4, Okada teaches the device as appears above (see the rejection of claim 3), and Okada further teaches wherein the electron beam unit and/or the laser unit and/or the print head are configured to move relative to the component platform in a third spatial direction, wherein the third spatial direction is substantially perpendicular with respect to the first and second spatial directions and/or the component platform is configured to move (Fig. 1 #12 stage; [0019] lines 2-3 ---" The moving device 13 is configured to be able to move the stage 12 in three axial directions.”) relative to the electron beam unit and/or laser unit and/or the print head along a the third spatial direction.
Regarding claim 5, Okada teaches the device as appears above (see the rejection of claim 1), and Okada further teaches wherein in a first process (Shown in figure below), the 3D printing device is configured to spray on a first material and/or a second material  by means of the spray printing unit, 
and wherein in a second work process (Shown in figure below) the 3D printing device is configured to selectively melt at least portions of the sprayed-on first material and/or the second material.

    PNG
    media_image1.png
    339
    713
    media_image1.png
    Greyscale

Regarding claim 6, Okada teaches the device as appears above (see the rejection of claim 5), and Okada further teaches wherein the first material includes a metal powder ([0016] lines 5-6 ---"The material is a powder resin material or a metallic material.”); 
and the second material includes a plastic material and/or a resin ([0016] lines 5-6 ---"The material is a powder resin material or a metallic material.”)1.
Regarding claim 8, Okada teaches the device as appears above (see the rejection of claim 6), and Okada further teaches wherein the laser unit of the 3D is configured to selectively sinter and/or melt either the first material, the second material, or some combination thereof (Abstract ---“The nozzle is configured to selectively inject more than one kind of material to a target and to apply laser light to the injected material to melt the material.”).
Regarding claim 9, Okada discloses a 3D printing method for producing a three- dimensional component formed of at least two different materials, the 3D printing method comprising: spraying a plurality of layers of a first material and a second material(Fig. 1 #33 nozzle with #31 first supply device and #33 nozzle with #32 second supply device) (Abstract ---“The nozzle is configured to selectively inject more than one kind of material to a target and to apply laser light to the injected material to melt the material.”).; 
and melting by means of an electron beam unit and/or a laser beam unit (Fig. 1 #42 optical device) the plurality of layers of the first material and the second material such that plurality of layers of the first material and the second material are integrally joined ([0038] lines 5-8 ---"The melting device 45 uses the laser light 200 to melt the first material 121 and the second material 122 supplied onto the base 110a from the nozzles 33, and forms the layer 110b.”; Fig. 1 #45 melting device is a component of Fig. 1 #42 melting device.).
Regarding claim 10, Okada teaches the method as appear above (see the rejection of claim 9), and Okada further teaches wherein the spraying step includes forming a supporting structure for a melt of sprayed-on material, wherein the melt is generated locally by means of the electron beam unit and/or the laser unit ([0038] lines 5-8 ---"The melting device 45 uses the laser light 200 to melt the first material 121 and the second material 122 supplied onto the base 110a from the nozzles 33, and forms the layer 110b.”; Fig. 1 #45 melting device is a component of Fig. 1 #42 melting device.).
Regarding claim 11, Okada teaches the method as appear above (see the rejection of claim 9), and Okada further teaches wherein the first material is a metal powder and the second material is a plastic material ([0016] lines 5-6 ---"The material is a powder resin material or a metallic material.”)2, wherein at least part of the sprayed-on metal powder is melted locally by means of the electron beam unit and/or the laser unit ([0038] lines 5-8 ---"The melting device 45 uses the laser light 200 to melt the first material 121 and the second material 122 supplied onto the base 110a from the nozzles 33, and forms the layer 110b.”; Fig. 1 #45 melting device is a component of Fig. 1 #42 melting device.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 2015/0108695) as applied to claim 6, in view of Chaffins et al (US 2018/0272607).
Regarding claim 7, Okada teaches the device as appears above (see the rejection of claim 6), but does not teach wherein the spray printing unit includes a UV light emitter configured to cure the plastic material.
	Nonetheless, Chaffins teaches wherein the spray printing unit includes a UV light emitter ([0062] lines 13-15 --- The radiation source 34 may be attached, for example, to a carriage that also holds the inkjet printhead(s) 28.”; [0089] lines 13-16 --- In one example, any suitable source of radiation may be used to initiate curing, such as, for example, UV lamps, LED (light emitting diode) lamps, LEP (light emitting plasma) plasma torches, or lasers operating in the UV range.”) configured to cure the plastic material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D printing device of Okada by incorporating the UV light emitter as taught by Chaffins for the purpose of initiating curing of the resin material.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 2015/0108695) as applied to claim 11, in view of Vittimberga et al (US 10,513,081).
Regarding claim 12, Okada teaches the method as appears above (see the rejection of claim 11), but does not teach wherein the spraying step includes surrounding the metal powder by the plastic material, such that during the melting step  a metal melt is generated by means of the electron beam unit and/or the laser unit, and wherein the metal melt is surrounded by a supporting structure formed by the plastic material.
Nonetheless, Vittimberga teaches wherein the spraying step includes surrounding the metal powder by the plastic material, such that during the melting step a metal melt is generated by means of the electron beam unit and/or the laser unit, and wherein the metal melt is surrounded by a supporting structure formed by the plastic material (Claim 1 ---“… depositing successive layers of the metal-filled plastic corresponding to the series of virtual cross-sections, and automatically fusing the successive layers of the metal-filled plastic to form the transaction instrument, wherein automatically fusing the successive layers comprises melting or sintering the metal-filed plastic.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okada by incorporating the spraying step as taught by Vittimberga for the purpose of forming a transaction instrument.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 2015/0108695) as applied to claim 11, in view of Nakano et al (US 2018/0243827).
Regarding claim 13, Okada teaches the method as appears above (see the rejection of claim 11), but does not teach wherein the metal powder includes an aggregate configured to alter  a flowability of the metal powder.
Nonetheless, Nakano teaches wherein the metal powder includes an aggregate configured to alter  a flowability of the metal powder ([0103] lines 1-3 ---" The material 11 may evaporate through melting or sintering with the laser beam L. The evaporated material 11 aggregates and forms fume F.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okada by incorporating the aggregate material as taught by Nakano for the purpose of providing a flowable material.
Regarding claim 14, Okada in view of Nakano teaches the method as appears above (see the rejection of claim 13), and Nakano further teaches wherein the aggregate evaporates after the spraying step ([0103] lines 1-3 ---" The material 11 may evaporate through melting or sintering with the laser beam L. The evaporated material 11 aggregates and forms fume F.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okada by incorporating the aggregate material as taught by Nakano for the purpose of providing a flowable material.
Claims 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 2015/0108695), in view of Chaffins et al (US 2018/0272607).
Regarding claim 16, Okada discloses a method of 3D printing, the method comprising: 
spraying a plurality of layers of a first material and a second material from a spray printing unit (Fig. 1 #33 nozzle with #31 first supply device and #33 nozzle with #32 second supply device) (Abstract ---“The nozzle is configured to selectively inject more than one kind of material to a target and to apply laser light to the injected material to melt the material.”); 
melting at least a portion of the plurality of layers of the first material to form a melted first material (Abstract ---“The nozzle is configured to selectively inject more than one kind of material to a target and to apply laser light to the injected material to melt the material.”); and melting at least a portion of the plurality of layers of the second material to form a melted second material (Abstract ---“The nozzle is configured to selectively inject more than one kind of material to a target and to apply laser light to the injected material to melt the material.” Each nozzle is equipped to inject and melt the source material associated with the respective nozzle.), wherein the first cured material partially encloses the melted second material ([0102] lines 6-11 ---"The laser light 200 is then applied to an aggregate of the materials 121 and 122 by a melting device 45 to remelt the aggregate of the materials 121 and 122 and thus form the layer 110b. As a result, the materials 121 and 122 are mixed to form the layer 110b, and the layer 110b is annealed.”).

Nonetheless, Chaffins teaches wherein curing melted first material by applying an ultra-violet light to form a first cured material ([0062] lines 13-15 --- The radiation source 34 may be attached, for example, to a carriage that also holds the inkjet printhead(s) 28.”; [0089] lines 13-16 --- In one example, any suitable source of radiation may be used to initiate curing, such as, for example, UV lamps, LED (light emitting diode) lamps, LEP (light emitting plasma) plasma torches, or lasers operating in the UV range.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okada by incorporating the curing step as taught by Chaffins for the purpose of initiating curing of the resin material.
Regarding claim 18, Okada in view of Chaffins teaches the method as appears above (see the rejection of claim 16), and Okada further teaches wherein the melting steps include applying a laser beam to the first and second materials (Abstract ---“The nozzle is configured to selectively inject more than one kind of material to a target and to apply laser light to the injected material to melt the material.”).
Regarding claim 19, Okada in view of Chaffins teaches the method as appears above (see the rejection of claim 16), but does not teach wherein the melting step of the plurality of layers of the second material occurs immediately after the curing step.
Nonetheless, Okada teaches the deposition and melting of resin materials and metallic materials independently or combined to form the precursor materials of an object. Chaffin teaches curing of resin with a UV light source. It would have been 
Regarding claim 20, Okada in view of Chaffins teaches the method as appears above (see the rejection of claim 16), and Chaffins further teaches wherein ([0025] lines 16-20 ---"Still other examples of suitable polymeric build materials 12 include polystyrene, polyacetals, polypropylene, polycarbonate, polyester, thermal polyurethanes, other engineering plastics, and blends of any two or more of the polymers listed herein.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of Okada by incorporating the plastic material as taught by Chaffins for the purpose of providing a material possessing a wide processing window of greater than 5° C.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 2015/0108695), in view of Chaffins et al (US 2018/0272607) as applied to claim 16, further in view of Fette et al (US 2016/0279873).
Regarding claim 17, Okada in view of Chaffins teaches the method as appears above (see the rejection of claim 16), but does not teach wherein the melting steps include applying an electron beam to the first and second materials.
Nonetheless, Fette teaches the melting steps include applying an electron beam to the first and second materials ([0006] lines 6-10 ---" Particular additive layer manufacturing methods utilizing an electron beam are, in accordance with the two afore-mentioned methods, the so-called selective electron beam melting and the so-called selective electron beam sintering.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okada in view of Chaffin by incorporating the melting of layers using an electron beam as taught by Fette for the purpose of melting the sprayed on layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Okada discloses separate material containers and spray nozzles for each material. One would be for resin and the other for metallic material.
        2 Okada discloses separate material containers and spray nozzles for each material. One would be for resin and the other for metallic material.